DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Previous Rejections
Applicant’s arguments, filed 12/14/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-4, 10, 12, 14-21, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2002/0082543), in view of Cohen et al (US 2014/0200509), further in view of Mochizuki et al (US 2015/0238413), further in view of Frank et al (US 2015/0202153) and further in view of Okada et al (USP 8,758,810 B2).
Park disclosed microneedle devices, [title] wherein an array of microneedles were oriented, in plurality, perpendicular to a substrate (e.g., sheet), such that a larger density of microneedles per unit area of substrate was provided [abstract and 0043]. Parks’ figures throughout showed the arrangement of needles, which included a plurality of needles present on the upper surface of the substrate. Each microneedle was formed of a first material and a second material [claim 1], wherein the first material was generally disclosed as a polymer [claim 2], and the second material was generally disclosed as a drug [abstract]. 
Salts were also disclosed as the second material [claim 12]. Amounts of ingredients as determined by the skilled artisan was disclosed [0095]. The microneedle was applied to the skin [0035].
Although Park disclosed polymers generally, Park did not specifically disclose a water-soluble polymer, as recited in claim 1. Although Park generally disclosed that the composition could include lipids [0094], Park did not specifically disclose a liposome, as recited in claim 1. Park did not disclose each needle formed from a drug solution containing a drug localized at the tip of the needle, as recited in claim 1. Park did not disclose a zeta potential, as recited in claim 1. Park did not disclose an anionic compound, as recited in claim 1.

Since Park disclosed microneedles applied to the skin, it would have been prima facie obvious to one of ordinary skill in the art to include polyvinyl alcohol within Parks, as was taught by Cohen. An ordinarily skilled artisan would have been so motivated, because polyvinyl alcohol was sufficiently rigid to be formed into a microneedle, which was sufficiently sharp to puncture the surface of human skin [Cohen; 0021].
Since Park disclosed microneedles applied to the skin, it would have been prima facie obvious to one of ordinary skill in the art to include liposomes within Parks, as was taught by Cohen. An ordinarily skilled artisan would have been so motivated because, for needles intended to puncture, and dissolve into, a fatty region, it was appropriate to form the microneedle from a liposome [Cohen; 0022].
The combination of Park and Cohen was silent a microneedle array formed of a solution containing a drug, wherein the drug was localized at the tip of the needle.
Mochizuki disclosed [abstract and 0003] a method that enabled a drug to be concentrated at needle-like protruding portions, allowing transdermal-absorption sheets to be manufactured at a high production efficiency.  A polymer sheet provided with needle-like protruding portions was formed [0010]; the needle-like protruding portions 
It would have been prima facie obvious to one of ordinary skill in the art to include within the combination of Park and Cohen, a drug-containing solution within the microneedle, wherein the drug was concentrated at the tip of the microneedle, as was taught by Mochizuki. An ordinarily skilled artisan would have been so motivated because the said composition was economically feasible and manufactured at a high production efficiency. Since many drugs are expensive, it was economically important to contain the drug at the tip portion of each microneedle. The said principles were taught by Mochizuki, at sections [0010, 0022, 0031, 0078 and at the abstract].
The combination of Park, Cohen and Mochizuki was silent the zeta potential of the liposome. 
Frank disclosed a liposomal drug delivery system [title] comprising an anionic surfactant that contributed to a negative zeta potential (-45mV to 7mV), wherein said zeta potential indicated a stable formulation [0160] that was not inclined to aggregation [0167, 0188, 0219].
It would have been prima facie obvious to one of ordinary skill in the art to include an anionic surfactant within the combined teachings Park, Cohen and Mochizuki, as taught by Frank. An ordinarily skilled artisan would have been so inclined because Frank’s anionic surfactant contributed to a negative zeta potential, wherein said zeta potential 
The combination of Park, Cohen, Mochizuki and Frank was silent an anionic compound comprised of phosphatidylglycerol, phosphatidylserine and/or phosphatidic acid. 
Okada taught liposome compositions [title] formulated with phosphatidic acid, phosphatidylserine, phosphatidylglycerol or mixtures thereof, as liposome-forming lipids [col 11, lines 23-26]. Disclosed liposomes exhibited an overall net negative zeta potential, from about -10 mV to about -200 mV. Characterization of physicochemical properties is known in the art, whereby the skilled artisan readily appreciates, and experimentally determines, zeta potential [col 51, lines 24-36 and col 52, lines 3-25].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of Park, Cohen, Mochizuki and Frank, phosphatidic acid, phosphatidylserine, phosphatidylglycerol or mixtures thereof, formulated into liposomes having an overall net negative zeta potential from about -10 mV to about -200 mV, as taught by Okada. An ordinarily skilled artisan would have been motivated by Okada’s teachings of formulating liposomes with vesicle-forming lipids (e.g., phosphatidic acid, phosphatidylserine, phosphatidylglycerol or mixtures thereof). Furthermore, the skilled artisan would be guided by Okada’s teachings that zeta potential is appreciated, and experimentally determined, by the skilled artisan [Okada; col 51, lines 24-36 and col 52, lines 3-25].
Claim 1 recites a zeta potential of -10 mV or less. Claims 14 and 20 recite a zeta potential from -10 mV to -100 mV. Okada taught a zeta potential of -10 mV to -200 mV. 
The combined teachings of Park, Cohen, Mochizuk, Frank and Okada read on claims 1, 3-4, 14-20 and 25.
The instant claim 1 recites salt at 2.5 mmol/g or less. The instant claims 15 and 20 recite a salt at from 0.01 mmol/g to 2.5 mmol/g. Park disclosed ingredients at amounts determined by the skilled artisan. It is prima facie obvious to one of ordinary skill in the art to include salt at a desired amount. This is because Park taught that ingredients of the composition were included at amounts determined by skilled artisans.
Claims 10 and 24 are rendered prima facie obvious because Park disclosed a vaccine [claim 8].
Claim 12 is rendered prima facie obvious because Park disclosed sodium chloride [0085].
Claims 17, 19 and 25 are rendered prima facie obvious over the combined teachings of the prior art, as discussed above, where Frank taught that the negative surface charge inhibited aggregation and Cohen taught water-soluble polymers. The claim limitations regarding mixing the polymer with liposomes during production of the microneedle array is a product-by-process limitation that is not patentable over the combined teachings of the art. This is because product-by-process claims are not limited to the manipulations of the recited steps. MPEP 2113.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant argued that Frank’s anionic surfactant contributed to a negative zeta potential, where surfactants are not currently claimed ingredients.
The Examiner responds that the newly cited Okada cures the deficiency of Frank.

Claims 5 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2002/0082543), in view of Cohen et al (US 2014/0200509), further in view of Mochizuki et al (US 2015/0238413), and further in view of Frank et al (US 2015/0202153), further in view of Okada et al (USP 8,758,810 B2), further in view of Kesari et al (US 2014/0356416) and further in view of Zhang et al (US 2014/0066842).
The 35 U.S.C. 103 rejection over Park, Cohen, Mochizuki, Frank and Okada was discussed above.
Additionally, Park generally disclosed that excipients were used in forming the microneedles [0016, 45 and 83]. 
The combined teachings of the prior art did not teach hydroxyethyl starch, as recited in claims 5 and 22-23. The combined teachings of the prior art did not teach diastearoyl phosphatidylglycerol and phosphatidylcholine, as recited in claims 5 and 23.
Kesari taught liposomal drug encapsulation [title], where distearoyl phosphatidylglycerol and phosphatidylcholine [0045, 0048] were disclosed as suitable liposome-forming lipids.

The combined teachings of the prior art did not teach hydroxyethyl starch.
However, Zhang disclosed microneedle devices and methods [title] comprised of excipients, including hydroxyethyl starch [0109 and 0113].
Since Park generally disclosed excipients, it would have been prima facie obvious to one of ordinary skill in the art to include hydroxyethyl starch within Park, as taught by Zhang. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select hydroxyethyl starch for inclusion within a microneedle array, based on its recognized suitability for its intended use as an excipient, as taught by Zhang [0109 and 0113].

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant argued that Frank’s anionic surfactant contributed to a negative zeta potential, where surfactants are not currently claimed ingredients. Applicant argued that Kesari and Zhang did not cure the deficiency of Frank.
The Examiner responds that the newly cited Okada cures the deficiency of Frank.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.